DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021, 4/23/2020, 12/26/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 25 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the current scene type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the preset scene type".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the current scene type".  There is insufficient antecedent basis for this limitation in the claim.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The amendment to the abstract filed on 4/1/2021 is missing. Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-7, 9, 21-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0182002 A1 Macciola et al.
2:	As for Claim 1, A document image correction method, comprising: starting, by a terminal, a camera, to enter a default shooting mode (Paragraph [0339 and 0351]); previewing, by the terminal, a photographed object, to obtain a preview image (Paragraph [0351]); determining, by the terminal based on the preview image, whether the photographed object is of a document type (Paragraph [0486]); and displaying, by the terminal, a dialog box, to prompt the user to choose whether to correct a document (Paragraph [0577]); correcting, by the terminal, a photographed object image when the photographed object is of the document type, wherein the photographed object image is an image obtained after the photographed object is photographed (Paragraph [0577]).
3:	As for Claim 2, Macciola et al teaches in Paragraph [0122] wherein the method further comprises: maintaining, by the terminal, the default shooting mode when the photographed object is not of the document type. Macciola et al teaches switching to a different mode if a document is detected.

5:	As for Claim 4, Macciola et al teaches in Paragraph [0210] and 0243 wherein the determining that the current scene type is the preset scene type comprises: determining, by the terminal, a confidence level of the scene type; and determining, by the terminal, that the current scene type is the preset scene type, when the confidence level is greater than or equal to a predetermined threshold.
6:	As for Claim 5, Macciola et al teaches in Paragraphs [0117] wherein the method further comprises: obtaining, by the terminal, the current scene type, wherein the scene type comprises at least one of the following information: position information, motion state information, environmental sound information, or user schedule information.
7:	As for Claim 6, Macciola et al teaches in Paragraphs [0122] wherein the obtaining, by the terminal, the current scene type comprises: periodically obtaining, by the terminal, the current scene type.
8:	As for Claim 7, Macciola et al teaches wherein before the correcting, by the terminal, a photographed object image, the method further comprises: prompting, by the terminal, a user to choose whether to correct the photographed object image (Paragraph [0577]).
9:	As for Claim 9, Macciola et al teaches in Paragraphs [0297] wherein the document type comprises: a document, a picture, a contact card, credentials, a book, a slideshow, a whiteboard, a guideboard, or an advertising sign type.
10:	As for Claim 21, Claim 21 is rejected for reasons discussed related to claim 1.
11:	As for Claim 22, Claim 22 is rejected for reasons discussed related to claim 2.

13:	As for Claim 24, Claim 24 is rejected for reasons discussed related to claim 4.
14:	As for Claim 25, Claim 25 is rejected for reasons discussed related to claim 5.
15:	As for Claim 26, Claim 26 is rejected for reasons discussed related to claim 6.
16:	As for Claim 27, Claim 27 is rejected for reasons discussed related to claim 7.
17:	As for Claim 29, Claim 29 is rejected for reasons discussed related to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18:	Claims 8, 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0182002 A1 Macciola et al in view of Official Notice.
19:	As for Claim 8, Macciola et al teaches a system for capturing preview images detecting documents in the images and then correcting the captured images. However, Macciola et al does not teach wherein the preview image is a preview image obtained after the photographed object is focused.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to perform autofocus control on a camera prior to capturing preview images so that 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform autofocus control in the camera of Macciola et al prior to capturing preview images so that the captured preview images are in focus and therefore, improving the image quality of the preview images.
20:	As for Claim 10, Macciola et al teaches a system for capturing preview images detecting documents in the images and then correcting the captured images. However, Macciola et al does not teach wherein a preset scene type comprises a conference room, a classroom, or a library scene type.
Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to capture images of documents in environments comprises a conference room, a classroom, or a library scene type in order to allow students to capture images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform image capture of the documents of Macciola et al in environments comprises a conference room, a classroom, or a library scene type in order to allow students to capture images.
21:	As for Claim 28, Claim 28 is rejected for reasons discussed related to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 2, 2021